 

Case 4:19-mj-02388 Document 1 Filed on 12/20/19 in TXSD Page 1 of 3

AO 91 (Rev. 02/09) Criminal Complaint

 

United States Courts

 

UNITED STATES DISTRICT COURT Southern District of Texas
for the FILED
Southern District of Texas December 20, 2019
United States of America ) David J. Bradley, Clerk of Court
v. ) °
Carlos Alan FLORES-CAMPOS )  CaseNo. 4:19mj2388
)
)
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date of _12/19/2019 in the county of Harris inthe __ Southern _ District of
Texas , the defendant violated 8 U.S.C.§ 7324 (AEX ai GG)
, an offense described as follows: 1324 @)\C NC B> a)

Conspiring with others knowingly or in reckless disregard of the fact that an
alien has come to, entered, or remains in the United States in violation of law,
transports, or moves or attempts to transport or move such alien within the
United States by means of transportation or otherwise, in furtherance of such
violation of law, for the purpose of commercial advantage or private financial
gain.

This criminal complaint is based on these facts:

See attached Affidavit in support of the Criminal Complaint

&% Continued on the attached sheet.

LUE

4 Comptaihant $s signature

Randell Southland, Special Agent

Printed name and title

Sworn to me telephonically.
Date: 42/20/2019 ee fre Jo
Judge's signa

City and state: Houston, Texas , US Magistrate Judge
Printed name and title
 

Case 4:19-mj-02388 Document 1 Filed on 12/20/19 in TXSD Page 2 of 3

Complaint for 12/19/2019 Event

AFFIDAVIT

I, Special Agent (SA) Randell Southland, am employed by the Department of Homeland
Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
Investigations, (HSI) since 2004. Prior to that I was employed by the Immigration and
Naturalization Service (INS) from 1997 to 2004, I have extensive training and experience in
alien smuggling investigations.

The information enumerated in the paragraphs below, furnished in support of this affidavit, is
derived from my own observations and the observations of other law enforcement officers.

1.

On December 19, 2019, at approximately 4:44 p.m., Houston Police Department (HPD)
conducted a traffic stop on a white Ford passenger van bearing California license plate 8LXA493
for failure to signal lane change. Homeland Security Investigations (HSI), Houston, TX special
agents (SAs) responded to the scene—by Cavalcade Street and Interstate 45 in Houston, TX—
and determined that the driver and five passengers were undocumented aliens of various
countries. All occupants were placed under arrest and transported to the Montgomery
Processing Center (MPC) in Conroe, TX for processing.

HSI SAs processed and interviewed all subjects. The driver of the van was identified as Carlos Alan
FLORES-CAMPOS (hereinafter identified as FLORES), a citizen of Mexico, illegally present in the United

States.

The smuggled aliens in the van were identified as: Luis Deiby HEREDIA SANTA CRUZ, a citizen of Bolivia;
Sindi Dayana RAMOS-AGUILAR, a citizen of Honduras, Gilmer Antonio GONGORA-AVILA, a citizen of
Mexico; Vidal SEJAS-ESPINOZA, a citizen of Argentina. A fifth subject was identified as a minor and
possible smuggling participant. All subjects were found to be illegally present in the United States.

SA Silva and SA Reese advised FLORES of his Miranda Rights via ICE Form 73-02; FLORES signed the form
indicating he understood his rights and was willing to make a statement to SAs without a lawyer present.
During his interview, FLORES stated that he rented the white Ford van in Los Angeles, CA and has been in
Texas since Saturday, December 14, 2019. FLORES stated that the van had to be returned to Los Angeles,
CA. He considered dropping the van off in Houston, TX but stated it would cost him too much. The van
was rented for a one-week time frame. FLORES stated that this was the only time he had driven people.

Sindi Dayana RAMOS-Aguilar, a material witness and citizen of Honduras, provided a post-Miranda
statement. RAMOS stated her family paid approximately $6500 for her to be smuggled into the United
States. RAMOS stated she illegally entered the United States on or about October 27, 2019 at or near
Hidalgo, Texas. She indicated that she had been staying with a friend in Houston since making her illegal
entry. The organization she paid to smuggle her provided transportation, including multiple vehicle
transfers into the passenger van she was arrested in. RAMOS indicated her final destination was Los

 
 

Case 4:19-mj-02388 Document 1 Filed on 12/20/19 in TXSD_ Page 3 of 3

Angeles, California for which her sister paid an additional $800. During her interview, RAMOS identified
the driver of the van as photo number 4 ina six-pack photo lineup.

6. Luis Deiby HEREDIA-SANTA CRUZ (hereinafter referred to as HEREDIA), a material witness and citizen of
Bolivia, provided a post-Miranda statement. HEREDIA stated he agreed to pay $500.00 US Dollars to be
smuggled to the state of Virginia. HEREDIA admitted to having entered the United States illegally
approximately seven days prior at an unknown location near Reynosa, Mexico. After his illegal entry,
HEREDIA stated he was transported to a house where he spent three days there. HEREDIA was then
transported to a second house in Houston, TX. HEREDIA stated that he spent three days in that second
house. The morning of December 19, 2019, HEREDIA was picked up by an unknown smuggler in an old
vehicle and driven to an ally where he was transferred to the white Ford passenger van. HEREDIA stated
that there were four passengers in the van, not including the driver.

7. Based upon the evidence gathered during this investigation, | believe there is probable cause to believe
that Carlos Alan FLORES-CAMPOS conspired with others knowingly or in reckless disregard of the fact the
an alien has come to, entered, or remains in the United States in violations of law, to transport, or move
or attempt to transport or move such alien within the United States by means of transportation or
otherwise, in furtherance of such violation of law, for the purpose of commercial advantage or private
financial gain, in violation of 8 U.S.C. Sections 1324(a)(1)(A)(ii) and (v)(1), and 8 U.S.C, Section 1324

(a)(1)(B)(i)

AUSA Michael Day was notified of these facts and agreed to prosecute FLORES for violation of Title 8 USC 1324.
Sindi Dayana RAMOS-AGUILAR and Luis Deiby HEREDIA-SANTA CRUZ were held as a Material Witness.

LACED

oe ~——
Randell Southland
Special Agent
Homeland Security Investigations

Subscribed and sworn to before me telephonically on this 20" Day of December 2019.

[A uy

U.S. Magistrate Judge
